Title: From George Washington to Brigadier General William Maxwell, 5 September 1777
From: Washington, George
To: Maxwell, William



Dear Sir,
Wilmington [Del.] Septemr 5th 1777

Let me know by the bearer whether you have received such information, as to enable you to make the intended attempt to night (or rather in the morning) if you have—the parson will be an excellent hand to accompany you.
I am persuaded, I need not impress upon you the necessity of secrecy: the success of the enterprise totally depends upon that, and the precautions you use, to prevent the disaffected from carrying intelligence of your march after it is began, and this to be done by waylaying all the roads leading to the enemy. I would not advise you to communicate your scheme to any of your officers, ’till just as you are ready to put it into execution. Things leak out surprisingly, and if any intimation should be given of the scheme the tables may be turned upon you. You may rely upon it, that if you have entrusted many officers with a knowledge of this matter, that it has, or will soon descend to the men.

In returning, you had better come in upon our right, lest any attempt should be made to intercept you on either of the other roads. Take care to provide good guides, and with proper precaution, or else the attempt to do this will betray your design. I am Dr Sir Yrs &c.

G.W.

